Citation Nr: 1217264	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of L5-S1, to include as secondary to a left hip disorder. 

2.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and Observer




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO decision, which denied a claim for service connection for degenerative disc disease L5-S1 (claimed as a low back condition); and an August 2007 rating decision, which denied a claim for service connection for a left hip condition.  

These issues were remanded by the Board in October 2010 in order to afford the Veteran a hearing before a member of the Board.

In March 2011, a videoconference hearing was held before the undersigned Veterans Law Judge at the St. Paul, Minnesota, RO.  A transcript of that proceeding has been associated with the claims folder.

These issues were again remanded by the Board for further development in April 2011.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for degenerative disc disease of L5-S1, to include as secondary to a left hip disorder, and a left hip disorder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Specifically, the Board notes that these issues were remanded for further development in April 2011.  Among other things, it was requested that the Veteran be scheduled for VA examinations to determine the etiologies of his claimed left hip disorder and degenerative disc disease of L5-S1. 

The record shows that the Veteran was scheduled for a VA examination on December 29, 2011, but he called to cancel this appointment.  He was then scheduled for a VA examination on January 18, 2012.  He failed to report for this examination.  In April 2012, the Veteran submitted a statement requesting that he be rescheduled for another examination.  He contended that he confused the date of the first appointment and called to reschedule.  He asserted that the woman with whom he spoke indicated that she would schedule him for another appointment and told him that she would send an appointment letter first.  The Veteran contended that the next letter he received informed him that he had missed the second appointment, for which he did not know that he was scheduled.  The Veteran indicated that he would like to be rescheduled for another VA examination.    

In light of the Veteran's assertion that he was not informed of his second scheduled VA examination and his assertion that he wishes to present for such a VA examination, the Board finds that these issues should be remanded once again in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a disability of the left hip and, if so, whether this left hip disability was caused or aggravated by his active duty service, and a VA examination to determine whether he has a current back disability that was caused or aggravated by his active duty service or a left hip condition.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   

Additionally, as it appears that the Veteran has had multiple addresses in the recent past, the RO should ensure that the Veteran's current address is of record.
Further, as these issues are already being remanded, the RO should take this opportunity to associate with the claims file any recent VA treatment records relating to the Veteran's claimed left hip disorder and his degenerative disc disease of L5-S1 that have not already been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's current address is of record.

2. Obtain any and all VA treatment records relating to the Veteran's claimed left hip disorder or his degenerative disc disease of L5-S1that have not already been associated with the claims file.

3. After all relevant records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed left hip disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed left hip disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current disabilities of the left hip.  The examiner should then provide an opinion as to whether it is at least as likely as not that any of the Veteran's current left hip disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's current left hip disabilities were caused or aggravated by a back condition.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. After all relevant records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed degenerative disc disease of L5-S1.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed back condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current back disabilities.  The examiner should then provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by his active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any of the Veteran's current back disabilities were caused or aggravated by a left hip condition.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to these claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



